Citation Nr: 0207154	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  97-12 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Evaluation for post-traumatic stress disorder (PTSD) 
rated as 30 percent disabling prior to December 1, 1997.

2.  Evaluation for PTSD, currently rated as 70 percent 
disabling from December 1, 1997.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to December 1, 1997.

(The issue of entitlement to service connection for a 
cardiovascular disability, including hypertension, claimed as 
secondary to PTSD, will be the subject of a later decision.) 


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
October 1971.

On December 15, 1994, the veteran filed a claim for an 
increased rating for PTSD.  By a November 1995 RO decision, 
the veteran's claim for an increased rating for PTSD was 
denied; and he appealed this decision to the Board of 
Veterans' Appeals (Board).  By a January 1998 RO decision, 
the veteran was granted a temporary total rating (i.e. a 100 
percent rating), for the period from September 14, 1997, to 
November 31, 1997, based on hospitalization for PTSD; as of 
December 1, 1997, a 30 percent rating was continued.  In 
September 1998, the RO increased the veteran's rating for 
PTSD from 30 to 50 percent, as of December 1, 1997.  By an 
October 1998 RO decision, the veteran was given another 
temporary total rating, for the period from August 18, 1998, 
to October 31, 1998, based on hospitalization for PTSD; as of 
November 1, 1998, a 50 percent rating was continued.  By a 
March 1999 Hearing Officer decision, the veteran was granted 
a 70 percent rating as of December 1, 1997.  The veteran 
continues to appeal to the Board for a higher rating for 
PTSD.  Specifically, he is appealing for more than a 30 
percent rating prior to December 1, 1997, and for more than a 
70 percent rating as of December 1, 1997.  See AB v. Brown, 
6 Vet. App. 35 (1993)

This matter also comes to the Board on appeal from a March 
1995 decision which denied the veteran's claim for TDIU.  It 
is noted that the veteran initiated an appeal of the March 
1995 denial of his claim by timely filing a notice of 
disagreement (NOD).  The RO did not respond by furnishing him 
with a statement of the case (SOC).  Many years later, in 
April 1997, the veteran again reasserted his claim.  In a 
January 1998 decision, the RO again denied the veteran's 
claim for TDIU, and he properly appealed this decision by 
timely filing a NOD, followed by a substantive appeal after 
the RO issued him a supplemental statement of the case 
(SSOC).  Nevertheless, as the veteran duly filed a NOD with 
the March 1995 decision, it is concluded that his claim has 
been pending since then.  By an October 2000 rating decision, 
the veteran's claim for TDIU was granted as of December 1, 
1997; and the veteran continues to appeal to the Board for a 
full grant of benefits (i.e. the assignment of a TDIU as of 
the date of his claim).  Id. 

The main body of the present Board decision concerns the 
veteran's claims for a higher rating for PTSD and for TDIU.  
The Board is not, at this time, considering the claim of 
service connection for a cardiovascular disability, including 
hypertension.  Rather, the Board is undertaking additional 
development on that issue pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is productive of 
total social and industrial (occupational) impairment as of 
December 15, 1994.  The veteran is unemployed and is 
virtually isolated from the community.

2.  TDIU is not available to the veteran.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for PTSD 
as of December 15, 1994, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

2.  The claim for TDIU is moot.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 2000); 38 C.F.R. § 4.16(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from December 1969 to 
October 1971.

By a September 1994 RO decision, service connection for PTSD 
was granted and a 30 percent rating was assigned as of 
September 28, 1992.  The veteran did not appeal this 
decision.

On December 15, 1994, the RO received the veteran's claim for 
a higher rating for PTSD and TDIU.  Specifically, in his 
claim, the veteran indicated that PTSD and other disabilities 
made it impossible for him to work.  

Generally, VA treatment records, dated from 1994 to 1996, 
show that the veteran received periodic psychiatric 
treatment. 

In early January 1995, the veteran was hospitalized for 
treatment of substance abuse.  He had numerous psychiatric 
complaints, including social withdrawal, anxiety, sleep 
disturbance, and depression.  It was noted that he had been 
married for seventeen years and had gotten a divorce three 
years earlier.  He said he was now living with his ex-wife.  
He reported he was receiving Social Security disability 
benefits for PTSD.  On hospital discharge in late January 
1995, the diagnoses included continuous alcohol dependence, a 
history of polysubstance abuse, and PTSD.  It was noted he 
had a global assessment of functioning (GAF) score of 55. 

In an August 1995 statement, M.M., M.P.C., indicated that she 
had been counseling the veteran for about one year for PTSD 
issues.  She indicated that the veteran's flashbacks and 
dreams had become so overpowering that they had caused a 
great deal of physical stress. 

A December 1995 private examination report shows that the 
veteran underwent psychological testing which revealed a 
moderately severe mental disorder.  It was noted his Axis I 
diagnoses including alcohol abuse, psychoactive substance 
abuse (not otherwise specified), and personality disorders.

At an April 1996 RO hearing, the veteran testified that he 
received private counseling for his PTSD, which did not seem 
adequate to handle his growing symptoms.  He also related he 
received VA treatment every couple of months, and was on 
medication.  He said he had PTSD symptoms, including sleep 
problems and nightmares.  He said he had last worked about 
eight years earlier.  He said he had not worked because of 
PTSD, among other reasons.  He indicated he was receiving 
Social Security benefits.  

An October 1996 VA PTSD examination report shows that the 
veteran reported that he was seeing a therapist on a weekly 
basis.  It was also noted that he was on medication.  On a 
typical day, it was noted that he got up at 5 a.m. after a 
night of disturbed sleep.  He said he helped his kids get 
ready for their activities.  Afterwards, he went to school 
from 9 am to 12 pm.  After school, he did housework and 
started dinner.  He said he started drinking around dinner 
time.  He said he did not have a girlfriend.  On mental 
status examination, he spoke somewhat softly and became quite 
tearful and depressed when talking.  His short term memory 
was somewhat dysfunctional.  He was able to do serial sevens 
without problems.  He said he used to drive a truck and could 
not do that now because of high blood pressure.  His insight 
was guarded even though he had been in therapy for years.  
Judgment was intact socially and medically.  The diagnoses 
included PTSD.  It was noted there were psychological factors 
which affected his physical disorders.  The GAF score was 60.  
It was remarked he had moderate symptoms.  The examiner 
indicated he had reviewed one of the two claims folders.

VA medical records, dated in 1997, show treatment for 
psychiatric problems. 

In an April 1997 statement, T.R., L.C.P.C., a private 
counselor, noted that the veteran continued to have social 
and psychological readjustment difficulties from his Vietnam 
combat experience.  The veteran continued to display symptoms 
of PTSD which included depression, anger/rage, a high degree 
of anxiety, sleep disturbances, emotional numbing, survivors' 
guilt, isolation, alienation, hypervigilance, and a mistrust 
of government authority.  It was noted the veteran was very 
limited in his ability or desire to participate in social 
activities.  He felt uncomfortable when required to 
participate in new activities and preferred to isolate 
himself.  He avoided discussing, watching or identifying with 
Vietnam or his experiences unless he was pressed during 
counseling to discuss specific situations.  It was noted that 
the veteran had divorced and had moved from a small community 
due to legal difficulties.  He continued having difficulty 
displaying a loving and caring attitude towards his children 
and at times was verbally abusive towards them.  His anger 
level when he became anxious and stressed was very high.  It 
was noted that the veteran had chronic PTSD which had not 
significantly decreased in severity since his recent report.  

In September 1997, the veteran was hospitalized at a VA 
facility for treatment of substance abuse and psychiatric 
problems.  He was oriented to time, place, and person.  His 
affect was blunted.  His judgment and insight were 
questionable.  His recent and remote memory and recent recall 
were intact.  He denied hallucinations.  He complained of 
depression, nightmares, and suicidal ideation.  At the time 
of his hospital discharge in November 1997, the diagnoses 
included PTSD, and a history of alcohol dependence.  It was 
noted that his highest level of adaptive functioning in the 
past year was fair.  His GAF score was 40 on admission and 50 
on discharge.  

A September 1997 social work assessment (conducted during his 
VA hospitalization, discussed above) shows that the veteran 
reported that his usual occupation was that of a truck 
driver.  He said he had previously owned several trucks, and 
earned an annual income of $150,000.  The Gulf War caused the 
price of fuel to go up, and the veteran lost income, which 
was very difficult for him to adjust to.  It was noted he was 
last employed in 1990.  Since then, he related he had health 
problems and was on disability assistance.  It was noted that 
his highest level of education was high school.  As for his 
social functioning, it was noted that he had the 
encouragement of his family.  His wife was described as 
supportive, and he reported having some good friends from 
high school.  It was noted that he was married in 1975 and 
had gotten divorced in 1992.  Since then, his ex-wife 
returned to live with him and his kids at times.  It was 
noted he had received custody of his children.
 
By a January 1998 RO decision, the veteran was granted a 100 
percent rating for the period from September 14, 1997, to 
October 31, 1997, which was the period during which he was 
hospitalized at a VA facility.

VA medical records, dated in 1998, show that the veteran was 
in the severe range on psychological testing and underwent 
treatment for psychiatric and substance abuse problems.  His 
GAF score was noted as 40. 

In a March 1998 statement, T.R., M.Ed., LCPC, indicated that 
the veteran continued to display severe and chronic symptoms 
of PTSD as well as major depressive symptoms.  It was noted 
that he had psychic numbing.  His affect was flat.  He did 
not have the ability to maintain or establish a positive or 
lasting relationship with other people.  He did have 
acquaintances but no close friends.  Even his relationship 
with relatives was described as strained.  The diagnoses were 
PTSD and major depression, and the GAF score was 39. 

In early August 1998, the veteran was hospitalized at a VA 
facility for treatment of psychiatric problems.  It was noted 
that he was feeling overwhelmed by life's stressors, and had 
relapsed into alcoholism.  He reported he felt angry, 
anxious, confused, depressed, hopeless, and he said he was 
suicidal.  He also reported having insomnia, an increased 
startle response, and other PTSD symptoms.  His most recent 
precipitants were his growing concern regarding his physical 
health and his tension with his children.  It was noted that 
a court order mandated that he not be near his children.  The 
final diagnoses at the time of his VA hospital discharge in 
August 1998, were PTSD and alcohol dependence.  The GAF on 
admission was 40, and 45 at discharge.  He was then 
immediately transferred to another VA unit where it was noted 
that his had a 40 GAF score on admission and 50 on discharge.
 
A social assessment, performed in September 1998, was largely 
similar to the one performed in September 1997 (which is 
discussed above).  It was noted that he had the same 
girlfriend (as in 1997), with whom he was living.  He was 
noted as having legal problems including a pending aggravated 
assault charge.  His symptomatology included social 
isolation.  He described bunkering inside his own room for 
several days at a time, even up to a week.  He had constant 
very high anxiety, an exaggerated startle reflex, 
hypervigilance, recurrent flashbacks, nightmares, intrusive 
thoughts, concentration difficulty, and depression without 
suicide plans.  On objective examination, he was oriented.  
His memory and judgment were intact.  His affect was stilted.  
Intelligence was average.  He was very anxious and was 
described as a "time-bomb."  He denied suicidal planning.  
He said he got into fights when he drank.  It was noted that 
he was a heavy alcohol abuser.  No hallucinations or thought 
disorders were noted.  He described himself as suspicious and 
his responses to the interview questions validated that 
description.  The social worker was left with the impression 
that he was minimizing his symptoms. 

By an October 1998 RO decision, the veteran was granted a 100 
percent rating for PTSD based on 38 C.F.R. §4.29, for the 
period from August 18, 1998, to October 31, 1998.

In a November 1998 letter, T.R. M.Ed., LCPC, noted that the 
veteran was unable to have a loving close relationship with 
his immediate family.  He had been previously arrested for 
threatening his children with a pistol.  His ability to be 
part of society was described as severely limited.  His 
impulse control was marginal.  His ability to control his 
emotions was not just limited to anger.  He had suicidal 
ideation, severe depression, and constant anxiety.  His mood 
fluctuated from low to high, with no control.  His panic 
attacks were regular, and impacted his ability to perform 
daily tasks on many occasions.  He had continuous rituals 
that disrupted his life, like checking whether the door and 
windows were locked.  He had limited rational and logical 
thinking.  He believed he was being watched.  He had a high 
degree of suicidal ideation.  He was suspicious of authority 
figures.  His ability to function in an employment situation 
was described as marginal at best.  His stress levels were 
extremely elevated when he was in a situation that required 
him to be with other people.  It was noted that the veteran's 
PTSD was severe and his outlook was very serious and bleak.  
His diagnoses were severe and chronic PTSD and recurrent 
severe major depression.  It was noted that he was 
unemployed, and due to stress was probably unemployable.  His 
GAF score was 40. 

At a December 1998 RO hearing, the veteran testified that he 
was not working and could not function with authority 
figures.  He said he was not sleeping well, and took 
medication.  His wife confirmed this.  It was noted he had 
nightmares, among other symptoms.  He said he went for 
shopping once a while with his family.  He said he had not 
have any friends.  He said he had tried to go back to school 
but could not concentrate.  He said he did not think he could 
work any more.  

A December 1998 VA PTSD examination report reflects the 
examiner's opinion that the veteran experienced a fair amount 
of psychological distress during the examination.  The 
veteran did not appear to be guarded or defensive and he did 
respond appropriately to questions when posed.  He also 
presented poorly in that rapport was somewhat difficult to 
establish.  He was cooperative and did not appear to be 
engaged in impression management.  It was noted that he was 
married.  It was noted that this was the second time he had 
been married to the same woman, and his wife was considering 
leaving him due to PTSD.  He had three children at home, who 
were 13, 18 and 30 years old.  He said he had a isolated life 
style, rarely leaving the house unless accompanied by his 
wife or kids.  He said he did not feel safe around others and 
that such led to increased social isolation.  He had ongoing 
temper problems and faced legal charges surrounding an 
incident with his daughter's boyfriend.  He said he had rage 
reactions which were quite severe, so he avoided others.  He 
said he had no friends, and even appeared to have difficulty 
maintaining superficial contact with others.  He aid he had 
not worked since 1989.  It was noted that his difficulties 
centered around being around others, especially authority 
figures.  It was noted his prior work included truck driving.  
His symptoms of PTSD were deemed fairly severe, and included 
panic attacks, chest pain, breathing difficulty, 
concentration problems, poor sleep, irritability, 
hypervigilance, an exaggerated startle response, and 
intrusive thoughts of Vietnam.  On mental status examination, 
he had difficulty tracking conversation.  He was easily 
distracted by noises in the hall and exhibited symptoms of 
hypervigilance.  Questions frequently had to be repeated.  He 
was unable to perform serial 7s adequately and had some 
difficulty on serial 3s.  He demonstrated a blunt affect.  He 
was able to smile once or twice during the interview but 
overall demonstrated little range in his emotions.  At one 
point during the interview he did appear t o become tearful 
when talking about the impact that PTSD had on his wife and 
kids.  Underlying mood appeared to be dysphoric.  He had 
suicidal ideation but felt that this was better at present.  
He had initial insomnia and slept only with the aid of 
medication.  He described his mood as not significant.  He 
appeared to be experiencing some anhedonia and was able to 
describe little in the way of pleasurable activities; this 
was deemed likely more related to his depression than to 
PTSD.  He did not appear to have memory difficulties.  He was 
able to give a reasonable longitudinal history.  His thinking 
was logical and goal-oriented, and there were no indications 
of a thought disorder.  Hallucinations and delusions were 
denied.  The diagnosis was PTSD; and it was noted that while 
the veteran was experiencing depression, this appeared to be 
secondary to his PTSD.  The GAF score was 45.  It was noted 
that there had been decompensation since his treatment at the 
Sheridan VAMC.  It was noted that he did well in highly 
structured hospital settings in comparison to real life 
situations.  It was noted that the veteran had serious 
industrial and social limitations.  He did not appear to be 
capable of a sustained attention span which was necessary for 
the completion of even simple work duties.  He had extreme 
social isolation and marked temper problems and had 
difficulty relating to others on a bare and superficial basis 
which contributed to his markedly impaired industrial 
functioning. 

VA treatment records show medical care for psychiatric 
problems in 1999, including severe depression and symptoms 
like suicidal ideation.  It was also noted that he was having 
legal problems including charges of felonious assault and 
driving under the influence of alcohol.  His GAF score was 
noted in the 50s and 60s.

By a March 1999 Hearing Officers' decision, the veteran's 
rating for PTSD was increased from 50 to 70 percent, 
effective December 1, 1997.

A December 1999 Vet Center report shows that the veteran 
reported having sleep disturbance, low energy levels, and 
suicidal thoughts.  It was noted that the veteran had severe 
psychiatric symptoms.  

The veteran was hospitalized for two weeks in March 2000, he 
was treated for PTSD symptoms such as nightmares, disturbed 
sleep, anger difficulty, associated depression, flashbacks, 
visual hallucinations, suicidal ideation, avoidance behavior, 
and difficulty with close relationships.  He was noted as 
having a severe anxiety disorder and major depression.  It 
was noted that he was considered by staff to be a "walking 
time bomb."  At the time of his discharge, the diagnoses 
were PTSD, a major depression disorder, and a severe 
generalized anxiety disorder; and the GAF score was 30 at the 
time of discharge and was noted as high as 50 within the 
previous year.  

In an April 2000 VA treatment record it was noted that the 
veteran was advised to get permanent and total 
unemployability benefits. 

At an August 2000 VA PTSD examination, the veteran reported 
that he had been told that he was permanently and totally 
disabled.  He indicated his PTSD symptoms had worsened in 
recent years.  Overall, he said his one purpose was to raise 
his son.  He said his relationship with his son was pretty 
good, even though it was challenging due to his disability.  
He said he had three children, and felt close to the them.  
He said he was not close to his wife and that they argued 
frequently.  He said he did not have any social contacts or 
outside interests.  On a typical day, the veteran said he 
stayed home most of the time.  He said he occasionally went 
to the store, but not too often.  He said he does not like 
being around people.  He said he kept himself busy by doing 
chores.  He said he had flashbacks and intrusive memories, 
and sleep difficulty.  He said he had problems with his 
anger.  He said he was tired of going to jail.  He said he 
had been in jail for aggravated assault, domestic issues, 
stalking and harassment.  He said he had symptoms of 
hypervigilance, and he avoided crowds.  On examination, he 
was suspicious.  His eye contact was good.  There was no 
psychomotor retardation or agitation.  His affect was 
restricted.  He was tearful.  His speech was normal in rate 
and volume.  His thought processes were linear and 
sequential.  His thought content was negative for any obvious 
psychotic symptoms. He was fully alert and oriented.  There 
were no cognitive deficits.  The impression was that he was 
severely impaired socially and occupationally.  He was noted 
as becoming increasingly isolative and angry, with a poor 
tolerance for any kind of social contact.  He reported 
intrusive thoughts, nightmares, flashbacks, avoidance of 
reminders of Vietnam, social isolation, difficulty with 
relationships, lack of interest in activities, sleep 
disturbance, anger hypervigilance, exaggerated startle 
response, and impaired concentration.  It was opined that he 
was not employable solely due to PTSD symptoms.  The Axis I 
diagnoses were PTSD and alcohol and cannabis abuse/dependence 
(currently in remission).  The GAF score was 50. 

By an October 2000 RO decision, the veteran was granted TDIU 
effective December 1, 1997.

In a November 2000 statement, T. R., M.Ed. LCPC, indicated 
that the veteran's diagnosis was permanent and total PTSD.  
It was noted that the veteran had attended individual 
counseling sessions for treatment of combat trauma.  It was 
noted he had displayed severe social and psychological 
readjustment difficulties to the degree that he required 
psychotropic medication to stabilize his symptoms.  It was 
noted he had been able to maintain a marginal ability to 
control his emotional state as long as he continued to take 
his medication and attend regular counseling sessions.  It 
was noted that he was in a psychotic condition and that his 
condition had not stabilized.  He was noted to have emotional 
instability and was not able to return to the competitive 
work environment.  He had the potential of decompensating 
with overwhelming anxiety, depression, and rage in a 
stressful environment.  The diagnosis were PTSD and major 
depression, and the GAF score was 45. 

VA outpatient treatment records, dated in 2001, show that the 
veteran had PTSD symptoms including suicidal ideation, and 
depression.  One March 2001 medical record reflects the 
opinion that the veteran " need to put in a claim for 
permanent and total disability due to PTSD."  It was noted 
that he was on numerous medications to help him cope and he 
was still having difficulty.  It was noted that the veteran 
was experiencing range and anger, frequently. 

A VA examination performed in December 2001 shows that the 
veteran reported he had ongoing marital problems and was 
ready to get a divorce.  He said he had no friends, and spent 
most of the time by himself or with his two children who were 
currently residing with him.  He said he had a number of PTSD 
symptoms such as nightmares and an exaggerated startle 
response.  On examination, he was tearful.  It was noted he 
had extreme anger towards the government, and a fair amount 
of underlying anxiety, apprehension, anger, and depression.  
Affect appeared to be mildly blunted.  There was no 
impairment of concentration or attention span.  His memory 
was functionally intact, although he did have difficulty with 
dates.  Psychomotor agitation was present.  His thinking was 
logical and goal oriented, and there were no indications of a 
thought disorder.  It was noted that the veteran was on anti-
anxiety medication.  The Axis I diagnosis was PTSD.  His GAF 
score was 45, which took into account his social isolation 
and significantly reduced social functioning.  It was noted 
that the veteran had not been employed for the past 15 to 16 
years, and that it was likely that his PTSD symptoms were of 
such severity as to significantly impact his ability to work 
in any setting which required contact with others. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was properly 
notified of the outcome of the March and November 1995 rating 
decisions and of the reasons and bases for the denial of his 
claims.  The Board concludes that the discussions in the 
rating decision, SOC, (issued in March 1996) and SSOCs 
(issued in February 1997, January, September, and October 
1998, March 1999, October 2000, and January 2002) informed 
the veteran of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.  The SOC and SSOCs informed the veteran of the 
evidence that was considered.  Specifically, the SSOC of 
January 2002 specifically informed the veteran of the VCAA. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  The 
veteran's private and VA medical records have been obtained.  
He has not referenced any unobtained evidence that might aid 
his claims or that might be pertinent to the bases of the 
denial of his claims.  The veteran was afforded multiple VA 
examinations in October 1996, December 1998, August 2000, and 
December 2001.  In sum, VA has done everything reasonably 
possible to assist the veteran, and the evidence on file is 
adequate to evaluate his claims for a higher rating for PTSD 
and for TDIU. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Furthermore, 
the RO informed the veteran of the implications of the VCAA.  
In this case, the RO informed the veteran of the VCAA.


PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

During the course of the veteran's appeal, the regulations 
pertaining to the evaluation of psychiatric disabilities were 
revised.  It is noted that the RO initially rated the 
veteran's service-connected psychiatric disorder under 38 
C.F.R. § 4.132, Diagnostic Code 9411 (PTSD).  Under the old 
criteria, a 30 percent rating is warranted when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; and where 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In a precedent 
opinion, the General Counsel of the VA concluded that the 
term "definite" (for a 30 percent rating under 38 C.F.R. 
§ 4.132) is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents the degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(November 9, 1993).  A 50 percent evaluation was warranted 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating, under the old criteria, is assigned when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there is totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or the veteran is demonstrably 
unable to obtain or retain employment.

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found in 38 C.F.R. 
§ 4.130.  The new rating criteria provide that a 30 percent 
evaluation is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when symptomatology causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is to be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

As the veteran's claim for a higher rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the old or new rating criteria 
may apply, whichever are most favorable to the veteran.

Medical evidence from the date of claim (December 14, 1994) 
to the present shows that the veteran has received intensive 
treatment for PTSD including private and VA counseling and 
long periods of VA hospitalization.  In early January 1995, 
the veteran was hospitalized at a VA facility, where he was 
treated for substance abuse and psychiatric problems.  During 
the course of his hospitalization, he complained of social 
withdrawal, depression, and sleep disturbance, among other 
symptoms.  In an August 1995 statement, the veteran's private 
counselor indicated that the veteran's flashbacks and dreams 
had become so overpowering that they had caused a great deal 
of physical stress.  

An October 1996 VA PTSD examination report shows that the 
veteran reported he was seeing a therapist on a weekly basis 
and was taking medication.  On mental status examination, it 
was noted his short term memory was somewhat dysfunctional, 
and his insight was guarded.  A few months later, in an April 
1997 statement, the veteran's private counselor noted that 
the veteran preferred to socially isolate himself, and had 
difficulty showing love and care towards his children. 

In September 1997, the veteran was again hospitalized at a VA 
facility for an extended period of treatment for his PTSD.  
His complaints included depression, nightmares, and suicidal 
ideation.  On mental status examination, while he was 
oriented, his affect was blunted and his judgment and insight 
were questionable.  A social assessment completed during the 
course of his hospitalization reflected he had not worked 
since 1990 due to health problems.  It was noted that he was 
living with his ex-wife.  His GAF score was 40 on admission 
and 50 on hospital discharge in October 1997. 

VA medical records, dated in 1998, show that psychological 
testing revealed the veteran's PTSD was severe, and his GAF 
score was 40.  In a March 1998 statement from the veteran's 
private counselor, it was opined that the veteran did not 
have the ability to maintain or establish a positive or 
lasting relationship with others.  It was noted that even his 
relationship with relatives was strained.  His PTSD symptoms 
were described as severe and it was noted that his GAF score 
was 39.  

In August 1998, the veteran was hospitalized for treatment of 
PTSD.  It was noted that he was tearful, anxious, confused, 
and angry.  It was also noted that he had suicidal ideation.  
A social assessment performed during the course of his 
hospitalization in September 1998 shows that the veteran 
reported often "bunkering in" for several days.  It was 
noted that he had constant high anxiety, and was described as 
a "time-bomb."  He had an exaggerated startle reflex, 
hypervigilance, recurrent flashbacks, nightmares, intrusive 
thoughts, and concentration difficulty.  The GAF score was 40 
on admission and 50 on hospital discharge in October 1998.

In November 1998, a private counselor noted that the 
veteran's symptoms included suicidal ideation and severe 
depression.  It was noted he had regular panic attacks which 
impacted his ability to perform daily tasks.  He was 
described as being unable to establish a loving and close 
relationship with his immediate family.  It was concluded 
that his ability to be part of society was severely limited.  
It was noted he was unemployed, and due to stress was 
probably unemployable.  His GAF score was 40.  It was opined 
that the veteran's PTSD was severe and his outlook serious 
and bleak.

A December 1998 VA PTSD examination shows that the veteran 
had serious industrial and social limitations.  It was noted 
that he did not appear to be capable of the sustained 
attention span which was necessary for completion of even 
simple work duties.  He had extreme social isolation and 
marked temper problems and had difficulties relating to 
others on a bare and superficial basis which in turn 
contributed to his marked impairment of industrial 
functioning. 

VA treatment records dated in 1999 and 2000 show treatment 
for PTSD including lengthy periods of hospitalization.  
Notably, following an August 2000 VA examination, it was 
noted that he had severe occupational and social impairment.  
He was described as becoming increasingly isolated and angry.  
It was opined that he was not employable solely to due PTSD.  
In November 2000, a private counselor indicated that the 
veteran had severe social and psychological readjustment 
difficulties.  It was noted that he had emotional instability 
and was not able to return to the competitive work 
environment.  A December 2001 VA examination shows that the 
veteran had not been employed for the last 15 to 16 years and 
it was likely that his PTSD symptoms were of such severity as 
to significantly impact his ability to work in any setting 
which required contact with others.  It was noted his GAF 
score was 45. 

In sum, with respect to the veteran's social adapability, it 
is noted that he has lived with his ex-wife/wife and children 
on an intermittent basis.  It has been variously noted that 
he does and does not get along with his ex-wife/wife and 
children.  At worst, it was noted that he was prevented from 
seeing his children by virtue of a court order due to his 
previous violent acts.  With regard to people outside his 
immediate family, it has consistently been noted that he 
feels uncomfortable socializing and would prefer to be by 
himself.  At times, he has bunkered himself in.   

With respect to his industrial adaptability, it is noted that 
the veteran was unemployed during the entire appellate 
period, since he filed his claim in December 1994.  In fact, 
he has not worked in the last 15 to 16 years.  In the mid 
1990s, the veteran indicated he was unable to work due to 
PTSD and other health problems.  It has been consistently 
noted that he has problems with authority figures, and it has 
been remarked that his inability to socialize with others 
precludes his gainful employment.  Notably, during the most 
recent VA examination, in 2001, it was noted that it was 
likely that his PTSD symptoms were of such severity as to 
significantly impact his ability to work in any setting which 
required contact with others. 

With due consideration of the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)), the Board finds that the veteran's 
service-connected PTSD prevents him from obtaining or 
retaining employment, which is one of the alternative tests 
for a 100 percent rating under the old criteria.  Johnson v. 
Brown, 7 Vet. App. 95 (1994).  It is also noted that his 
social adaptability is of such a severity to warrant a 
finding that he is virtually isolated in the community.  
Given that the veteran is entitled to the maximum rating of 
100 percent for his PTSD under the old criteria, there is no 
need to address the new criteria.  Karnas.  For these 
reasons, an increased rating, to 100 percent, for PTSD is 
granted.

The veteran has consistently asserted that his PTSD has been 
more disabling since the date of his claim which was received 
by the RO on December 15, 1994.  While the RO previously 
chose December 1, 1997, as the date as of which the veteran's 
disability increased, the Board does not.  The Board finds it 
is unlikely that the veteran became worse as of the day after 
his hospitalization, as was previously found.  Rather, the 
evidence as a whole supports what the veteran had been 
contending from the start, namely that his PTSD was totally 
disabling from his date of claim.  We find that there is no 
basis to have a staged rating in this case.  See McGrath v. 
Gober, 14 Vet. App. 28 (2000).  Giving the veteran the 
benefit-of-the-doubt, it is concluded that the veteran's PTSD 
is shown to have warranted the assignment of a 100 percent 
rating during the entire course of this appeal.  38 U.S.C.A. 
§ 5107(b).  

TDIU

Under 38 C.F.R. § 4.16(a), TDIU may be assigned "where the 
schedular rating is less than total," when the disabled 
person is, in the judgment of the rating agency, unable to 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  Since the Board has granted 
a 100 percent evaluation based on a schedular rating for 
PTSD, the veteran is not eligible for TDIU.  Green v. West, 
11 Vet. App. 472, 476 (1998) (citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994) ("claim for [TDIU] presupposes that the 
rating for the condition is less than 100%") and Holland v. 
Brown, 6 Vet. App. 443, 446 (1994) (A 100 percent schedular 
rating "means that a veteran is totally disabled")).

Further, in VAOPGCPREC 6-99, VA's General Counsel held that a 
claim for TDIU for a particular service-connected disability 
may not be considered when a schedular 100-percent rating is 
already in effect for another service-connected disability.  
No additional monetary benefit would be available in the 
hypothetical case of a veteran having one service-connected 
disability rated 100-percent disabling under the rating 
schedule and another, separate disability rated totally 
disabling due to individual unemployability under 38 C.F.R. § 
4.16(a).  Id.  Accordingly, the appeal regarding TDIU is 
dismissed.


ORDER

Entitlement to a 100 percent rating for PTSD is granted from 
December 15, 1994, onward.

The appeal regarding TDIU is dismissed.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

